Haeris, J.,
delivered tbe opinion of tlie court.
This writ of error is prosecuted to reverse the judgment below, upon the ground that the court should have granted a new trial on plaintiff’s motion, because the jury found contrary to law and evidence.
The question before the jury was, whether the defendant had paid the one per cent, required by the charter of incorporation, so as to make him a stockholder. The evidence showed his subscription for eleven shares, on the 15th November, 1852. Martin, the commissioner, to whom the subscription was given, testifies that he did not pay the one per or fifty cents on each share, at the time of subscription, but that a short time afterwards, and before the organization of the company, S. N. Herron paid it for him. That, a few days afterwards, he told defendant of the payment for him by Herron, to which he made no objection, but said this was a settlement between him and Herron, and that Herron owed him.
Herron proved that he paid the money to Martin without the authority or knowledge of Harris, that he never told him of it, and they had never settled.
Yance, the treasurer of the board of commissioners of the company, proved that Martin paid him the one per cent, on ten shares of stock,* subscribed by the defendant, before the organization of the company, and several months before any calls on stock were made. The money so paid was used in the prosecution of the work, and after this, and after calls were made, he several times requested payment of defendant, of the other instalments on his stock, and he each time promised to pay him.
There can be no reason then, to doubt the recognition by the defendant of the payment made by Herron for him. It is true that he did not originally authorize Herron to make the payment; but, upon information, he not only made no objection to it, but allowed the company and its officers to regard him as a stockholder; and several times promised, after a full knowledge of such payment, to make further payment of calls as a stockholder.
His subsequent conduct, must be regarded therefore, as a ratification of the payment by Herron, and equivalent to a precedent autho*19rity, upon the well-recognized principles of the law of agency. Fiser v. Mississippi and Tennessee Railroad Co. 32 Miss. R,. 369.
"We think the verdict of the jury was contrary to the evidence. The judgment is, therefore, reversed, and a venire de novo awarded, and cause remanded.